tad

ay HD WN

 

Case 5:19-cv-02397-LHK Document1 Filed 05/02/19 Page 1of3

COMPLAINT BY A PRISONER UNDER THE CIVIL RIGHTS ACT, 42 U.S.C. § 1983

Name: Lucero Danny

(Last) ones) (Middle Initial)

 

Prisoner Number: noma FILED

Institutional Address; _P-O. Box 689

Soledad, CA 93960 MAY -2 2019 \Y

SUSAN Y. SOONG le

ay

r\

NORTH DISTRICT OF CALIFORNIA

‘UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

mer wees Gv 19-2397 ISW

(Enter your fill name. ,
vs. Case No.
Ralph Diaz

Kathleen Allison

 

CIVIL RIGHTS ACT,
42. U.S.C. § 1983

 

Craig Koenig ~
(Enter the full name(s) of the defendant(s) in this action.)

 

Nm ee ee

 

I. Exhaustion of Administrative Remedies.
Note: You must exhaust available administrative remedies before your claim can go

forward. The court will dismiss any unexhausted claims.

A. Place of present confinement Correctional Training Facility

 

Is there a grievance procedure in this institution? YES [4 NO []
C. If so, did you present the facts in your complaint for review through the grievance

procedure? YES (4 NO []

D. If your answer is YES, list the appeal number and the date and result of the appeal at each

level of review. If you did not pursue any available level of appeal, explain why.
1. Informal appeal: Appeal was screened out due to an unconstitutional

decision made by the appeals coordinator claiming that this action cannot be

appealed prior to the event actually occurring.

PRISONER COMPLAINT (rev. 8/2015)
Page | of 3

(Provided by the clerk upon filing)) ™p \,

COMPLAINT UNDER THE.

 

 
—

Oo CO ~F DW nH BP WD KH

nv VN bY NY NY NY NY NY NY SF Ee eS SS
eo IA oO KR OSH = 5S Ce KX ARDHD ERE OH AS

Case 5:19-cv-02397-LHK Document1 Filed 05/02/19 Page 2 of 3

2. First formal level:

 

 

 

3, Second formal level:

 

 

 

4, Third formal level:

 

 

 

E. _ Is the last level to which you appealed the highest level of appeal available to you?
YES (] NO

F. If you did not present your claim for review through the grievance procedure, explain why.

Plaintiff was included in a Group 602 administrative appeal regarding this issue,

however, prison officials refused to file and adjudicate said grievance. Moreover, in this
exigent circumstance, Plaintiff will suffer irreparable harm unless the Court grants

 

telporary relief to maintain the status quo pending exhaustion.
Il. Parties.

A. Write your name and present address. Do the same for additional plaintiffs, if any.

Danny Lucero — P.O. Box 689, Soledad CA 93960

 

 

 

 

B. For each defendant, provide full name, official position and place of employment.
Ralph Diaz - CDCR Acting Secretary; Sacramento CDCR Headquarters

Kathleen Allison - CDCR Acting Undersecretary; Sacramento CDCR Headquarters
Craig Koenig - CDCR Acting Warden; Correctional Training Facility, Soledad

 

 

 

 

PRISONER COMPLAINT (rev. 8/2015)
Page 2 of 3

 
Ss 0 Om NK OH FF wD

eee
a on Vr +& WwW VY

18
19
20
21
oe
23

24

25

 

 

Case 5:19-cv-02397-LHK Document1 Filed 05/02/19 Page 3 of 3

Ill. Statement of Claim.

State briefly the facts of your case. Be sure to describe how each defendant is involved

and to include dates, when eine. Do not give any legal arguments or cite any cases or
statutes. If you have more than one claim, each claim should be set forth in a separate

numbered paragraph.
On December 12, 2017, Defendant Allison authored a department memorandum which announced the

“expansion of the merging of the SNY (Sensitive Needs Yard/previously Called Protective Custody)
prisoners with the General Population prisoners in all Level 1 and Level 2 yards. On September 10.
2018, Defendant Diaz authored a department memorandum which sets forth the schedule for said
merging of the yards. Said memo states the institution where Plaintiff is currently confined, i.e:
Correctional Training Eacility-South is scheduled ta be merged with the SNY population in December
2018. As a result of the said merger, there was a major riot that occurred resulting in multiple injuries. It
has been long understood by both the Courts and CDCR officials that SNY prisoners cannot safely merge
with General Population prisoners. Each and every time these merges have taken place intentionally or
unintentionally, there has been well documented incidents of violence, whether the SNY prisoners attacked
and assaulted the GP prisoners out of fear for their lives or were attacked and assaulted themselves by GP
prisoners. This planned merge would place Plaintiff at serious risk of harm or injury and in violation of his

ight to be protected from violence hese Defendants are well aware Of ang a ompletely disregarging
such an excessive risk to Plaintiff's health and safety. Each of these defendants are being sued both in

their individual and official capacities.

 

     

 

 

 

IV. Relief.

Your complaint must include a request for specific relief. State briefly exactly what you
want the court to do for you. Do not make legal arguments and do not cite any cases or

ates Temporary Restraining Order and Preliminary Injunction enjoining the named Defendants, their

successors in office and employees and all other persons acting in concert and participation with them,

Non-Desianated P

     

Ommercnda nme at and PD one ogeine nwa ne ete Oa
Facilities (NDPF); Issue a declaratory judgement stating that the Defendant's actions herein violate
Plaintiff's Eight Amendment to the United States Constitution and constitute deliberate Indifference to
Plaintiff's health and safety: and a Permanent Injunction prohibiting Defendants, their successors in office.
and employees and all other persons acting in concert and participation with them, from merging SNY and
GP prisoners together.

 

 

 

[ DECLARE UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE AND CORRECT,

Executed on: Y- S-/4 Damm a ei
Date Signature of Plaintiff

PRISONER COMPLAINT (rev. 8/2015)
Page 3 of 3

 
